 



Exhibit 10.1

WAIVER AND CONSENT TO CREDIT AGREEMENT

     THIS WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Consent”) is executed
and delivered as of this 13th day of May, 2005 among LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), the financial
institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana corporation
(“Akorn”) and Akorn (New Jersey), Inc., an Illinois corporation (“Akorn New
Jersey”).

W I T N E S S E T H:

     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.

     B. Akorn desires to enter into that certain Settlement Agreement dated as
of May 16, 2005 by and between Akorn and NeoPharm, Inc. (“NeoPharm”) pursuant to
which Akorn would be required to make a payment to NeoPharm in the amount of
$2,500,000 (the “NeoPharm Settlement Payment”) as consideration for, among other
things, repayment in full and termination of the NeoPharm Subordinated Debt.

     C. The Companies have requested that the Administrative Agent and the
Required Lenders consent to the action to be taken by the Companies in
connection with the Transaction with respect to the Credit Agreement, subject to
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:

     1. Waiver and Consent. Subject to the terms and conditions herein, the
Required Lenders hereby (i) consent to Akorn’s execution of and performance
under the Settlement Agreement and (ii) waive any Event of Default which would,
if not for the execution of this Consent, arise solely from (a) Akorn’s failure
to comply with Section 11.4(d) of the Credit Agreement resulting from the
payment of NeoPharm Settlement Payment, (b) Akorn’s failure to comply with
Section 11.7 of the Credit Agreement by entering into the Settlement Agreement
and NeoPharm, and (c) Akorn’s failure to comply with Section 2, Section 5 and
Section 6 of the NeoPharm Subordination Agreement resulting from the payment of
the NeoPharm Settlement Payment.

     2. Representations and Warranties. To induce the Administrative Agent and
the Required Lenders to execute this Consent, each Company represents and
warrants to the Administrative Agent and the Lenders as follows: (a) each
Company has all requisite power and authority to execute, deliver and perform
this Consent; (b) this Consent constitutes the legal, valid and binding
obligation of each Company, enforceable against each Company in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity; (c) the representations and warranties in the Loan Documents are true
and correct in all material respects with the same

 



--------------------------------------------------------------------------------



 



effect as though made on and as of the date of this Consent (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and (d) after giving effect to this Consent, no Unmatured Event of
Default or Event of Default exists.

     3. Conditions to Effectiveness. The effectiveness of this Consent is
expressly conditioned upon delivering to the Administrative Agent all of the
following in form and substance acceptable to the Administrative Agent: (a) this
Consent executed by each Company, the Administrative Agent and the Required
Lenders and (b) an executed copy of the Settlement Agreement.

     4. Affirmation. Except as specifically provided in this Consent, the
execution, delivery and effectiveness of this Consent shall not operate as a
waiver or forbearance of any Default or Event of Default or any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any of the other Loan Documents, or constitute a consent, waiver or modification
with respect to any provision of the Credit Agreement or any of the other Loan
Documents, and the Company hereby fully ratifies and affirms each Loan Document
to which it is a party. Reference in any of this Consent, the Credit Agreement
or any other Loan Document to the Credit Agreement shall be a reference to the
Credit Agreement as modified hereby and as further amended, modified, restated,
supplemented or extended from time to time. This Consent shall constitute a Loan
Document for purposes of the Credit Agreement and the other Loan Documents.

     5. Counterparts. This Consent may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Consent by facsimile shall be effective as delivery of an original counterpart.

     6. Headings. The headings and captions of this Consent are for the purposes
of reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Consent.

     7. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.

     8. APPLICABLE LAW. THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.

     9. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all

-2-



--------------------------------------------------------------------------------



 



claims, causes of action, allegations or assertions that either Company has or
may have had at any time through (and including) the date of this Consent,
against any or all of the foregoing, regardless of whether any such claims,
causes of action, allegations or assertions are known to either Company or
whether any such claims, causes of action, allegations or assertions arose as a
result of the Administrative Agent’s or any Lender’s actions or omissions in
connection with the Credit Agreement, including any amendments or modifications
thereto, or otherwise.

[signature pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent has been duly executed and delivered as of
the day and year first above written.

          AKORN, INC.
        By:   /s/ Jeffrey A. Whitnell       Title: Chief Financial Officer     
      AKORN (NEW JERSEY), INC.
        By:   /s/ Jeffrey A. Whitnell       Title: Chief Financial Officer      
  LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender
        By:   /s/ Patrick J. O’Toole       Title: Vice President   

